Citation Nr: 0009973	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  99-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel






INTRODUCTION

The veteran had active service from November 1937 to April 
1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied an evaluation in 
excess of 50 percent for PTSD, a condition which had been 
previously characterized as anxiety neurosis.  

The Board notes that the veteran's case has been advanced on 
the Board's docket in accordance with the provisions of 
38 C.F.R. § 20.900(c) (1999).  The veteran has initiated an 
appeal of a decision by the Veteran's Hospital Administration 
to discontinue to underwrite his care at a local nursing 
home.  That action is not the subject of the current appeal. 

Subsequent to the receipt of the case at the Board, 
additional evidence was received and associated with the 
veteran's claims folder.  The entire claims folder, including 
the newly associated evidence, was referred to the veteran's 
representative service organization for review and comment.  
In a memorandum dated in March 2000, the representative 
submitted supplemental argument and comment addressing the 
new evidence.  Also in the memorandum, the representative 
waived the right to have the additional evidence referred 
back to the RO for review and preparation of a supplemental 
statement of the case pursuant to 38 C.F.R. § 20.1304 (1999).  


FINDINGS OF FACT

1.  The veteran suffers from severe cognitive decline 
involving memory loss, confusion, delusions, and 
forgetfulness, all of which result in social isolation and 
gross impairment in communication.

2.  Opinions from medical professionals have attributed the 
veteran's severe cognitive decline to his nonservice-
connected dementia and possible Alzheimer's disease as 
opposed to his service-connected PTSD. 

3.  The veteran's PTSD is productive of not more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD, previously rated as anxiety neurosis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran, through his representative service organization 
and his wife (who is his custodian for VA purposes), has 
contended that his manifestations of PTSD are totally 
disabling.  His wife indicated that his condition has been 
disabling for many years, and that a total rating would be 
appropriate at this time regardless of the present state of 
his PTSD.  It is urged that the veteran's symptoms cannot be 
attributed solely to dementia or Alzheimer's disease, and 
therefore a 100 percent rating for PTSD should be awarded.  

The veteran is a survivor of the Japanese attack on Pearl 
Harbor.  He was a machinists mate First class in the Navy on 
the U.S.S. West Virginia in December 1941, and was initially 
reported as missing in action following the attack.  However, 
the veteran did survive after a harrowing experience, and he 
was eventually found in the weeks following the attack.  
Nonetheless, the attack left him with certain psychiatric 
difficulties which made it hard for him to continue his 
service.  A Navy medical evaluation Board diagnosed the 
veteran with war neurosis.  He was therefore discharged in 
April 1942 for medical reasons.  

In June 1942, the RO granted service connection for a 
condition characterized as "war neurosis," and assigned a 
50 percent evaluation.  This disability has since been 
recharacterized as PTSD, and is still evaluated as 50 percent 
disabling.  The veteran filed a claim in October 1997 in 
which he requested that this disability be reevaluated.  The 
RO denied the veteran's claim for an evaluation in excess 50 
percent, and this appeal ensued.  Service connection for 
dementia, Alzheimer's type, was denied in a prior rating 
decision and is not the subject of the current appeal.  

In denying the veteran's claim, the RO considered two written 
statements from family practitioner Bruce C. Brink, D.O., a 
VA psychiatric examination report, and a written opinion from 
a VA clinical psychologist.  In a brief statement dated in 
September 1997, Dr. Brink wrote that the veteran suffered 
from stress, anxiety, and paranoid tendencies since December 
1941 and that his condition had deteriorated through the 
years.  Dr. Brink stated that the veteran was now totally and 
permanently disabled as a result of anxiety neurosis and 
manic depression.  

In November 1997, the veteran was examined at the Good 
Samaritan Nursing Home by a VA social worker.  The social 
worker noted that the veteran had been diagnosed with 
Alzheimer's disease two years earlier and that he appeared 
confused and forgetful.  Objective findings included 
forgetfulness, confusion, delusional thinking, as well as 
severe impairment of thought processes and communication.  
The veteran was noted to demonstrate inappropriate behavior, 
including hitting other patients in the home and becoming 
aggressive.  He had expressed suicidal ideas, but with 
decreasing frequency in the wake of his confused mental 
state.  The veteran was not capable of performing his own 
hygiene, and needed assistance with activities of daily 
living.  This finding was in sharp contrast to past medical 
reports showing that the veteran demonstrated excellent 
hygiene and always had a very good appearance.  He reportedly 
slept for only short periods.  His orientation and short-term 
memory were severely impaired, and his speech was confused.  
His affect was flat and mood was impaired.  The social worker 
indicated that the veteran appeared depressed.  The diagnoses 
were neurosis and Alzheimer's.  The social worker also 
concluded that the veteran was severely impaired.  

Subsequent to the November 1997 examination, a VA clinical 
psychologist provided an opinion concerning the degree of 
impairment caused by the veteran's Alzheimer's disease and 
that caused by his anxiety neurosis.  The psychologist 
reviewed the claims folder and spoke with the social worker 
who interviewed the veteran.  The psychologist noted that the 
veteran's condition would be labeled post-traumatic stress 
disorder in modern terminology.  The psychologist indicated 
that the veteran's records showed a diagnosis of dementia 
dating at least to 1992.  He further observed that the 
veteran's dementia had worsened to the point where he 
required constant care in a nursing home.  The psychologist 
opined that the veteran's total and permanent impairment 
resulted from the dementia, most likely of the Alzheimer's 
type.  Finally, he noted that there was no reason to assume 
that the anxiety disorder had increased and that it therefore 
remained 50 percent disabling.  

In February 1999, Dr. Brink prepared a more detailed written 
statement in which he opined that the veteran was permanently 
impaired due to traumatic stress syndrome he suffered on 
December 7, 1941.  Dr. Brink noted the veteran's long history 
of mental health treatment since the war.  He mentioned the 
veteran's extensive history of treatment involving 
psychotherapy, psychotropic drugs and electroconvulsive 
therapy, each with limited success.  He explained that the 
veteran remained reclusive and withdrawn from social contacts 
due to feelings of fear and guilt, and questioned why he 
survived while others perished.  Dr. Brink reported that the 
veteran had worked for years as a watch repairman for his 
family-owned jeweler.  He explained that the position was 
essentially created so the veteran could remain employed 
while avoiding the public.  Dr. Brink observed that the 
veteran was admitted to a nursing home in 1994 after he had 
made several suicide threats.  

Dr. Brink indicated that he had examined the veteran four 
times over the past few months and that the last visit was in 
January 1999.  The veteran was generally disoriented to time 
and place.  He complained of difficulty concentrating on 
everyday activities, which had been a problem for 30 years.  
He was noted to become agitated frequently for no apparent 
reason.  He reportedly demonstrated violent behavior.  The 
veteran recognized Dr. Brink as his lifelong friend and 
physician on only one of those four visits.  Discussion with 
staff at the nursing home revealed that the veteran could not 
care for his own personal needs.  The veteran spent his days 
watching television but was unable to comprehend any 
programs.  Short-term memory was absent, but he was able to 
recall events occurring 20 to 30 years prior.  He could 
recall the names of his wife and son but not the date of 
their last visit, which occurred daily.  Based on his 
evaluation, Dr. Brink assigned the veteran a Global 
Assessment of Functioning (GAF) score of "20-11" on a 
general rating formula for mental disorders of 100.  

Additional evidence received at the Board in February 2000 
includes a November 1999 evaluation report by Dr. Terry 
Gehlhausen, the veteran's attending physician and medical 
director at Good Samaritan Home and Rehabilitation Center; a 
December 1999 VA examination report; and documents relating 
to the veteran's status in the nursing home, including a 1994 
VA hospital report.  

In his report, Dr. Gehlhausen began by noting that he had 
spent a fair amount of time evaluating the veteran's chart 
and old records and interviewing the veteran and his wife.  
Dr. Gehlhausen noted that the veteran apparently had post 
traumatic stress and a tremendous amount of anxiety.  When 
asked about the war, the veteran quickly told Dr. Gehlhausen 
that he was on the U.S.S. West Virginia when it sank.  The 
veteran said "there are some things that live with you and 
you can't get rid of even if you try."  It was obvious to 
Dr. Gehlhausen that the subject caused the veteran distress.  
He concluded that the veteran had generalized anxiety 
disorder probably secondary to post traumatic stress related 
to the war.  This was based on the fact that the veteran 
became extremely timid and uncooperative during an inspection 
of the center and refused to eat for a day following the 
experience.  It was felt that this was due to anxiety 
associated with the questioning.  During that time period he 
began to talk again about his war experiences.  Dr. 
Gehlhausen pointed out that the veteran unfortunately had 
become rather demented and had visual disturbances, requiring 
that he be led around.  It was noted that the veteran had 
some weakness but that his antidepressants were working well.  
No other acute changes were noted.  The impression was:  (1) 
generalized anxiety disorder, presumed secondary to post 
traumatic stress of WW II experiences, and (2) dementia.  

The veteran was afforded a VA psychiatric examination in 
December 1999 to determine the nature and severity of his 
service-connected PTSD.  That examination was conducted by a 
psychiatrist with specialized clinical training capable of 
assessing and diagnosing mental health disabilities versus 
impairments related to aging such as dementia.  The examiner 
reviewed several medical records, including Dr. Gehlhausen's 
report and records from the nursing home.  The examiner 
recorded the veteran's history of depression and phobia to 
cold winds, as reflected in a 1973 psychological note.  He 
also noted a history of poor social and employment 
adjustment.  

The examiner next reviewed the 1994 VA hospitalization 
report.  That report included a history of hallucinations, 
sleeplessness, wandering in the night and paranoia.  A 
psychology note dated in 1994 showed the veteran was alert 
but confused.  He exhibited forgetfulness with occasional 
confabulation.  He was oriented to person but not to time and 
place, and demonstrated severe short-term memory impairment.  
No symptoms of homicidal or suicidal ideation were noted.  
Diagnostic testing was performed, and the veteran was 
recommended to be placed in a nursing home due to severe 
global cognitive impairment, likely due to dementia.  He was 
placed in the nursing home after this 1994 hospitalization.  

The VA psychiatrist next conducted a mental status 
examination.  The veteran stated that he did not remember 
seeing this doctor in the past, even though the examiner 
noted that he had examined the veteran several times over the 
years.  Some of the veteran's comments were disjointed, such 
as when he stated that he was hospitalized for some sort of 
unknown problem for the past week.  After awhile the veteran 
stated that he had no present problems.  He commented that he 
no longer had thoughts or dreams of his time in the Navy.  He 
stated that he had a hectic life at present and showed the 
examiner the bruises on his forearms.  He stated that he had 
a hearing problem and could not always understand questions 
being asked of him.  He responded to the question of what day 
it was but could not name the month, season or year.  He knew 
what city he was in but not exactly where he was.  He could 
not recall more than three objects immediately, and could 
recall none after two minutes.  He could only count three 
numbers backwards before starting to talk about something 
else.  He was not able to repeat certain phrases or follow a 
staged command.  He could read but not write a sentence.  The 
veteran tried to answer questions but most of the time was 
unable to do so.  His mood appeared euthymic with some 
irritability noted.  No signs of anxiety or depression were 
noted.  There was a marked decline of cognitive functioning.  
The impression was Axis I: Dementia, late onset, possibly 
Alzheimer's type; History of major depressive disorder, 
recurrent; History of generalized anxiety disorder.  Axis IV: 
Stressors: Severe due to marked cognitive decline; Axis V: 
GAF 11 to 20.  The examiner noted that the veteran was 
initially placed in the nursing home in 1994 due to global 
cognitive impairment and, considering the severe decline in 
cognitive functioning and physical deterioration, recommended 
continuous nursing home care.  

II.  Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for PTSD is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board also 
is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5107(a).  

It is uncontroverted that the veteran currently suffers from 
severely incapacitating cognitive impairment and confusion.  
However, the critical issue in this claim for an increased 
evaluation for PTSD is whether the veteran's incapacitating 
signs and symptoms are manifestations of service-connected 
PTSD as opposed to his nonservice-connected dementia.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 
Vet. App. 49, 55-57 (1990). 

The Board notes that PTSD, formerly rated in the veteran's 
case as anxiety neurosis, is evaluated under the general 
rating formula for rating mental disorders.  Under these 
criteria, a 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.  

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's PTSD does not warrant an 
evaluation in excess of 50 percent under the criteria for 
rating mental disorders.  The Board notes that the veteran's 
most pronounced psychiatric problem which would adversely 
impact industrial adaptability is cognitive decline 
manifested most notably by confusion, forgetfulness, limited 
ability to communicate and resultant social isolation.  The 
Board emphasizes, however, that both the VA clinical 
psychologist and the VA psychiatrist who examined the veteran 
in December 1999 have attributed these symptoms to the 
veteran's nonservice-connected dementia, which is possibly 
related to Alzheimer's disease and has been present for many 
years.  The December 1999 examination report included the 
examiner's assessment that the veteran's cognitive decline 
was due to dementia and that the continued need for care is 
based on this condition.  More importantly, after reviewing 
the veteran's claims file, that VA examiner outlined a series 
of examinations showing that severe, rapid cognitive decline 
followed from an otherwise not so severe, relatively stable 
psychiatric history of poor social and employment adjustment.  
This decline was contemporaneous with the diagnosis of 
dementia.  

It is undisputed that the veteran suffered from some social 
isolation, poor social adjustment and employment adjustment 
following service.  Nonetheless, he did work for many years 
following service, albeit in a job carved out of the family 
business and suited for his particular needs.  Furthermore, 
he was married and raised a child during that time period.  
The record overwhelmingly supports the conclusion that 
although he had considerable impairment as a result of PTSD, 
including a degree of social isolation, memory loss, and 
concentration problems, his rapid decline in functional 
capability came with his cognitive decline.  That cognitive 
decline has been directly linked to nonservice-connected 
dementia rather than PTSD.  

The Board has given full consideration to the other evidence 
of record, and has carefully considered Dr. Brink's reports.  
Dr. Brink does provide important insight into the veteran's 
history in a case in which the veteran's mental history is of 
particular relevance.  His commentary supports the finding of 
considerable impairment resulting from PTSD but is ultimately 
not persuasive as to total impairment given the rest of the 
record, including the opinion of the VA psychiatrist who had 
also interviewed the veteran on several occasions and 
provided a detailed report.  Further, while Dr. Brink 
explained that the veteran was institutionalized following as 
series of suicide attempts in 1994, the VA records dating 
from 1994 show that the veteran denied suicidal ideation at 
that time, and his presenting problems included wandering and 
confusion but not suicidal tendencies.  Moreover, the Board 
notes that it is the express specialty of the VA psychiatrist 
to ascertain the exact etiology of symptoms and to 
distinguish between psychiatric problems and aging related 
problems.  This psychiatrist's opinion is also supported by 
the March 1998 opinion of the VA psychologist.  As these 
mental health professionals have attributed the veteran's 
cognitive decline to his nonservice-connected dementia, the 
Board is not required to consider the veteran's cognitive 
decline in evaluating his service-connected PTSD.  See 
Mittleider, supra.  

With regard to Dr. Gehlhausen's report, it is noted that the 
observations regarding PTSD reflected an apparent recent 
realization by the examiner that this veteran suffered from 
that condition.  The report indicated that anxiety-related 
symptoms were not the primary issues involved in the 
veteran's nursing home care.  Specifically, the report noted 
that the veteran began to speak again about his war 
experiences only after a distressing incident.  That report, 
however, indicated that the veteran's anti-depressants were 
working well.  Overall, the symptoms of PTSD evident in this 
report are no more than moderate.  

In evaluating the symptomatology associated with the 
veteran's service-connected PTSD, the clinical evidence 
reveals that the veteran demonstrates some manifestations 
described in the criteria for a 50 percent evaluation under 
the criteria for evaluating mental disorder, (e.g., flattened 
affect and disturbances of motivation and mood, i.e., 
depression).  In any event, the veteran clearly does not 
exhibit most of the symptoms described in the criteria for a 
50 percent evaluation as a result of his service-connected 
PTSD.  For example, there is no evidence of suicidal ideation 
or obsessional rituals which interfere with routine 
activities, since the veteran is essentially incapable of the 
cognitive functioning necessary in this regard.  It was noted 
in the social worker's assessment that the veteran's ideas of 
suicide had diminished since dementia had set in.  Moreover, 
although speech has been intermittently illogical, obscure, 
or irrelevant, this has been related to the veteran's 
cognitive decline.  See Mittleider, supra.  There are noted 
episodes of acute anxiety but no suggestions of near-
continuous panic or depression.  Neglect of personal 
appearance and hygiene had historically not been a problem 
prior to dementia.  Although the evidence reflects that the 
veteran has experienced increased social isolation as a 
result of his nonservice-connected dementia, the veteran 
enjoys a long relationship with his son and wife.  

Even considering the statements from the veteran's family and 
Dr. Brink concerning the veteran's PTSD, the Board finds that 
the manifestations of that disorder warrant no more than a 50 
percent schedular rating.  The evidence is replete with 
reference to the fact that this veteran is currently 
debilitated primarily due to cognitive decline which is 
unrelated to PTSD.  

Furthermore, in his examination conducted to differentiate 
the symptoms related to the veteran's service-connected PTSD 
from his nonservice-connected dementia, the VA psychiatrist 
assigned a GAF score of 11 to 20 and noted a diagnosis of 
dementia.  It was indicated that depression was recurrent but 
that anxiety was present by history only.  Under the 
Diagnostic Criteria from DSM-IV, a score of 11 to 20 is 
appropriate where behavior is manifested by some danger of 
hurting self or others or occasional failure to maintain 
personal hygiene or gross impairment in communication 
(largely incoherent or mute).  Quick Reference to the 
Diagnostic Criteria from DSM-IV 46-47 (1994).  The Board 
finds that this score is consistent with the veteran's 
cognitive decline resulting from dementia and is not 
consistent with his level of PTSD. 

In short, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
the veteran's PTSD under the criteria for evaluating mental 
disorders.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
veteran's PTSD has independently caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned 50 percent evaluation), necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  The veteran had been employed in a family 
business as a watch repairman for many years, and he was able 
to perform in this capacity until dementia set in.  There is 
no evidence of recent psychiatric admissions due to PTSD, 
rather, the veteran remains hospitalized in a nursing home 
due to his dementia, which was the reason for his initial 
admission there in 1994.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. at 227.


ORDER

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

